1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                         UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                               )    No. CV 18 – 02529 KES
11   ADRIANA GARCIA,                           )
12                                             )    ORDER AWARDING EAJA FEES
           Plaintiff,                          )
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of FOUR
21   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($4,500.00) subject to the
22   terms of the stipulation.
23
24         DATE: ___________        ____________________________________
                 Nov. 29, 2018
25
                                    HON. KAREN E. SCOTT,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
